DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter “a power control method” is not statutory subject matter and are ineligible for patenting. See MPEP 2106 IV B l(a). On the other hand, a claim to a tangible a power control method of a terminal is eligible statutory subject matter, i.e. it is one of the four categories of enumerated subject matter, because it is a terminal element which defines structural and functional interrelationships between the terminal and wireless transmission which permit signal power control's functionality to be realized. For the purpose of this examination claim 1 will be interpreted as relating to a power control method of a terminal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US Pub. 2011/0250918) in view of Seo (US Pub. 2017/0366328).

determining a power control parameter of a physical uplink shared channel (PUSCH) according to a power control parameter of a physical uplink control channel (PUCCH) (par.035 “upon detection of a PDCCH….comprising control information….such as uplink scheduling grants…power control commands….The multiple transmission are performed on PUSCH….PUCCH”, par.068 “adjust a transmit power of the PUSCH…….TPC command…...PUCCH”), 
wherein the determining comprises determining a reference signal (RS) parameter of a pathloss (PL) of the PUSCH according to an RS parameter of a PL of PUCCH (par.076 the PHR configuration may comprise…a DL path loss change parameter…..the PHR configuration from the EUTRAN”, par.069 “apply the same path loss to the PUSCH and PUCCH”, par.092 “Same path loss is applied to PUCCH and PUSCH on the same UL component carrier”).  Jen discloses uplink control signal comprising ACK/NACK according to at least one PUCCH resource (par.014).  However, Jen fails to teach a PUCCH resource having a smallest PUCCH resource index.  
Seo discloses a PUCCH resource having a smallest PUCCH resource index (par.0173 “the PUCCH resource used for transmitting the ACK/NACK by the UE is determined …..The UE transmits the ACK/NACK via an implicit resource derived or calculated by a function of a specific CCE index…a lowest CCE index”, see fig.7 PUCCH resource index 4 is the lowest index of 4-6 index, par.0174).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Jen with the above teaching of Seo in order to provide PUCCH resource implicitly determined by PDCCH resource carrying scheduling information on the PDSCH as suggested by Seo (par.0171).
Regarding claims 4 and 12, the modified Jen discloses determining a closed-loop power control parameter of the PUSCH according to a closed-loop power control parameter of the PUCCH comprising at least one of: whether cumulative closed-loop power control is enabled (consideration is optional); or determining a power control adjustment state of the PUSCH according to a power control adjustment state of the PUCCH (Jen, par.046 “adjust transmit power....of the PUCCH….of the PUSCH”, par.062 “TPC-PUSCH-RNTI….TPC-PUCH-RNTI….for pairing together”…..”, par 092 “Same path loss is applied to PUCCH and PUSCH on the same UL component carrier”).  
Regarding claims 7, 15-16, the modified Jen discloses a processor and a memory, wherein the processor is configured to execute a power control program stored in the memory to implement steps in the power control method of claim 1 (Jen, par.0102-0103).  
Regarding claims 8 and 17-20, the modified Jen discloses a computer-readable storage medium, comprising instructions which, when executed by a computer, cause the computer to carry out the method of claim 1 (Jen, par.0102-0103).  
Regarding claim 9, the modified Jen discloses everything as claim 1 above.  More specifically, the modified Jen discloses a power control apparatus, comprising a determination unit (Jen, fig.2 element 20, par.009 “the communication device….determining, by the communication device”).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US Pub. 2011/0250918) in view of Seo (US Pub. 2017/0366328) further in view of Huang (US Pub. 2019/0081737).
Regarding claims 2 and 10, the modified Jen fails to disclose the PUSCH is scheduled by a DCI format 0-0.  
Huang discloses the PUSCH is scheduled by a DCI format 0-0 (par.-102-0103 “receiving DCI format 0-0…..an ACK always puncturing PUSCH.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the modified Jen with the above teaching of Huang in order to decide on whether to puncture or implement rate matching based on a DCI format as suggest by Huang (par.099).

Allowable Subject Matter
Claims 3, 5-6, 11 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642